DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/084407 filed on October 29, 2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1- 20 are rejected under 101 (abstract idea) and Double Patenting. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 29, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Objections
Claim 17 is objected to because of the following informalities:  Line 3 states “the matching data are from the index”.  Suggestion: “the matching data are edited from the index”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “media agent” in claims 1-3, 7-9, 11-15 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 The Independent claims 1, 11 and 14 are directed to a method and system for receiving data, searching data, identifying matching data, and editing the matching data.
As detailed below, this concept corresponds to similar limitations that Courts have found to be abstract ideas. Further, the claims do not include elements, when considered both individually and as an ordered combination, sufficient to transform the abstract idea into a patent-eligible application but instead recite additional elements which are recited at a high level of generality or which generally link the abstract idea to a particular field.
Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S.Ct. 1289 (2012), the process for "distinguishing patents that claim ...abstract ideas from those that claim patent-eligible applications of those concepts." Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S.Ct. 2347, 2355 (2014). Assuming that a claim nominally falls within one of the statutory categories of machine, manufacture, process, or composition of matter, the first step in the analysis is to determine if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). If so, the second step is to determine whether any element or combination of elements in the claim is sufficient to transform the nature of the claim into a patent eligible application, that is, to ensure that the claim amounts to significantly more than the judicial exception.
In this case, with respect to the first step of the Alice analysis, while the claims nominally fall within the statutory process, machine, and manufacture categories of invention, they nevertheless are impermissibly directed to a judicial exception (abstract idea). 
First, in reference to the independent claims, the Courts have found that receiving and comparing known information is an idea of itself. In, e.g., Classen Immunotherapies Inc. v. Biogen IDEC (659 F.3d 1057, 100 U.S.P.Q.2d 1492 [Fed. Cir. 2011] (Classen). Specifically, the Independent claims 1 and 11 [method], and claim 14 [system] are directed to concepts relating to data comparisons that can be performed mentally or are analogous to human mental work as stated in the limitation “receiving a search string from a secondary storage editor executing on a second computing 
 In analyzing claims 1, 11 and 14 of the instant application, the limitations “receiving a search string from a secondary storage editor executing on a second computing device” (collecting information), and “identifying within the backup data matching data that comprises at least one of a file and a file folder that matches the search string”, and “editing the matching data from the secondary storage by editing from the index” (comparing known information) are directed to an invention similar to the concepts identified in Classen as an abstract idea. [Step2A: Yes]
With respect to the second step of the Alice analysis, the Office does not find any element or combination of elements that transforms the abstract idea into a patent eligible application:
At Mayo/Alice step two, the search is for "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Id. at 2357 (citation and internal quotation marks omitted). And ”[s]imply appending conventional steps, specified at a high level of generality," which are "well known in the art" and consist of "well-understood, routine, conventional activities]" previously engaged in by workers in the field, is not sufficient to supply the inventive concept. Id. at 2357, 2359 (citations and internal quotation marks omitted).
Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir.2016) (citing Alice,134 S.Ct. at 2357, 2359).
Claims 2 and 14 recite additional elements of, “one or more processors”, “computer memory”, “first/second computing device” and “primary/secondary storage”. 
Likewise, the dependent claims 2-10, 12, 13 and 15-20 recite no additional limitation that would amount to significantly more than the abstract idea defined in its respective independent claim. 
Accordingly, for the reasons provided above, claims 1-20 are directed to an abstract idea, hence, not patent eligible under 35 USC 101. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. US 10,871,904.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/084407
10,871,904 (16/192594)
1. A method comprising: by a media agent executing on a first computing device comprising one or more processors and computer memory, receiving a search string from a secondary storage editor executing on a second computing device comprising one or more processors and computer memory; by the media agent, searching for the search string in an index associated with the media agent, wherein the index comprises information generated during one or more backup search string; by the media agent, logically editing the matching data from the secondary storage by editing from the index, entries for the matching data without causing the matching data to be physically edited from the secondary storage; and after the matching data has been logically edited from the secondary storage, based on determining by the secondary storage editor that the matching data is stored in primary storage, editing the matching data that is stored in primary storage.

device comprising one or more processors and computer memory, receiving a textual pattern from a secondary storage editor executing on a second computing device comprising one or more processors and computer memory;  by the media agent, searching for the textual pattern in an index associated with the media agent, wherein the index comprises information generated during textual pattern;  by the media agent, logically deleting the matching data from the secondary storage by deleting from the index entries for the matching data without causing the matching data to be physically deleted from the secondary storage;  after the matching data has been logically deleted, determining by the secondary storage editor whether versions of at least some of the matching data are stored in 
primary storage;  and by the secondary storage editor, preventing subsequent backup operations from generating more backup data based on the matching data 
by causing the versions of at least some of the matching data that are stored in primary storage to be physically deleted from the primary storage.
editing the matching data from the secondary storage, causing by the media agent the matching data to be physically edited from the backup data in the secondary storage.
2.  The method of claim 1 further comprising: after the logically deleting 
of the matching data from the secondary storage and when criteria for physical 
deletion are met, causing by the media agent the matching data to be physically 
deleted from the backup data in the secondary storage.
3. The method of claim 1 further comprising: after logically editing the matching data from the secondary storage and based on retention criteria for the backup data in the secondary storage, causing by the media agent the matching data to be physically edited 

of the matching data from the secondary storage and based on retention criteria 
for the backup data in the secondary storage, causing by the media agent the 
matching data to be physically deleted from the backup data in the secondary 


edited from the primary storage, skipping the at least some of the matching data that are stored in primary storage in subsequent backup operations.
4.  The method of claim 1 further comprising: before the versions of at least some of the matching data that are stored in primary storage are 
physically deleted from the primary storage, preventing subsequent backup operations from generating more backup data based on the matching data by causing, by the secondary storage editor, the versions of at least some of the 
matching data that are stored in primary storage to be skipped in the 
subsequent backup operations. 

5. The method of claim 1 further comprising: after the matching data are logically edited and before the matching data are physically edited from the secondary storage, receiving by the secondary storage editor a user request user request, providing by the secondary storage editor based on the index, a view of the at least some of the backup data that excludes the logically edited matching data.

logically deleted and before the matching data are physically deleted from the secondary storage, receiving by the secondary storage editor a request from a user to view at least some of the backup data in the secondary storage;  and in response to the user request, providing by the secondary storage editor based on the index, a view of the at least some of the backup data that excludes the logically deleted matching data.
edited and before the matching data are physically edited from the secondary storage, receiving by the secondary storage editor an administrator request to view at least some of the backup data in the secondary storage; and in response to the administrator request, providing by the secondary storage editor based on the index, a view of the matching data that has been logically edited.
6.  The method of claim 1 further comprising: after the matching data are 
logically deleted and before the matching data are physically deleted from the secondary storage, receiving by the secondary storage editor a request from an administrator to view at least some of the backup data in the secondary storage;  and in response to the administrator request, providing by the secondary storage editor based on the index, a view of the at least some of the backup data that indicates which of the at least some of the backup data has been logically deleted. 

edited and before the matching data is physically edited from the secondary storage, using the index associated with the media agent by the secondary storage editor to prevent a user from browsing the logically edited matching data.
7.  The method of claim 1 further comprising: after the matching data are 
logically deleted and before the matching data are physically deleted from the secondary storage, using the index associated with the media agent, by the secondary storage editor, to prevent a user seeking to browse at least some of the backup data in the secondary storage from browsing the logically deleted matching data. 

8. The method of claim 1 further comprising: by the media agent, retaining a version of the index comprising the entries for the matching data that are edited from the index.
8.  The method of claim 1 further comprising: by the media agent, retaining a version of the index before the entries for the matching data are deleted from the index.
9. The method of claim 1 further comprising: by the media agent, retaining a version of the index comprising the entries for the matching data before the entries for the matching data are edited matching data is logically edited and before the matching data is physically edited from the secondary storage, restoring the matching data to primary storage based on using the version of the index retained by the media agent.
deleted from the index;  and after the 

edited from the secondary storage, and (ii) not restoring other backup data requested to be restored by the user that is logically edited from and still physically stored in the secondary storage.
10.  The method of claim 1 further comprising: receiving by the secondary 
storage editor a request from a user to restore at least some of the backup 
data in the secondary storage;  and in response to the user request, (i) 
restoring backup data requested to be restored by the user that is not 
logically deleted from the secondary storage, and (ii) not restoring other 
backup data requested to be restored by the user that is logically deleted from and still physically stored in the secondary storage. 

search string from a secondary storage editor executing on a second computing device comprising one or more processors and computer memory; by the media agent, searching for the search string in an index associated with the media agent, wherein the index comprises information generated during one or more backup operations that generated backup data, and wherein the backup data is stored in secondary storage and indexed in the index; by the media agent using the index, identifying within the backup data, matching data that comprises at least one of a file and a file folder that matches the search string; by the media agent, logically editing the matching data from the secondary storage by editing from edited from the secondary storage; after the logically editing of the matching data, determining by the secondary storage editor that versions of at least some of the matching data are stored in primary storage; and by the secondary storage editor, preventing skipping in subsequent backup operations the versions of at least some of the matching data that are stored in primary storage.
textual pattern from a secondary storage editor executing on a second computing device comprising one or more processors and computer memory;  by the media agent, searching for the textual pattern in an index associated with the media agent, wherein the index comprises information generated during one or more 
backup operations that generated backup data, and wherein the backup data is stored in secondary storage and indexed in the index;  by the media agent using the index, identifying within the backup data matching data that comprises at least one of a file and a file folder that matches the textual pattern;  by the media agent, logically deleting the matching data from the secondary deleting from the index entries for the matching data without causing the matching data to be physically deleted from the secondary storage;  after the logically deleting of the matching data, determining by the secondary storage editor whether versions of at least some of the matching data are stored in primary storage;  and by the secondary storage editor, preventing subsequent 
backup operations from generating more backup data based on the matching data by causing the subsequent backup operations to skip the versions of at least some of the matching data that are stored in primary storage. 

edited and before the matching data are physically edited from the 

logically deleted and before the matching data are physically deleted seeking to browse at least some of the backup data in the secondary storage from browsing the logically deleted matching data. 
 

edited from the secondary storage and when criteria for physical editing are met, causing by the media agent the matching data to be physically edited from the backup data in the secondary storage.
13.  The method of claim 11 further comprising: after the logically 
deleting of the matching data from the secondary storage and when criteria for 
physical deletion are met, causing by the media agent the matching data to be 
physically deleted from the backup data in the secondary storage. 
 

14. A system comprising: a first computing device comprising one or more processors and computer memory, search string from the secondary storage editor, search for the search string in the index at the first computing device, wherein the index comprises information generated during one or more backup operations that generated backup data, wherein the backup data is stored in the secondary storage and is indexed in the index, use the index to identify within the backup data, matching data that comprises at least one of a file and a file folder that matches the search string, and logically edit the matching data from the editing from the index, entries for the matching data without causing the matching data to be physically edited from the secondary storage; and wherein the secondary storage editor is configured to: based on the logically edited matching data, determine that some of the matching data is stored in primary storage, and cause subsequent backup operations to skip versions of at least some of the matching data that are stored in the primary storage, and physically edit the matching data from the primary storage.

textual pattern from the secondary storage editor, search for the textual pattern in the index at the first computing device, wherein the index comprises information generated during one or more backup operations that generated backup data, wherein the backup data is stored in the secondary storage and is indexed in the index, use the index to identify within the backup data matching data that comprises at least one of a file and a file folder that matches the textual pattern, and delete the matching data from the secondary storage by deleting from the index entries for the matching data without causing the matching data to be physically deleted from the secondary storage;  and wherein the secondary storage editor is configured to: based on the logically deleted matching data, determine whether versions of at least some of the matching data are stored in primary storage, and prevent subsequent backup operations from generating more backup data based on the matching data by at 
least one of: (i) causing the subsequent backup operations to skip the versions 
of at least some of the matching data that are stored in primary storage, and 
(ii) causing the versions of at least some of the matching data that are stored in primary storage to be physically deleted from the primary storage. 

edited from the secondary storage cause the matching data to be physically edited from the backup data in the secondary storage. 
15.  The system of claim 14, wherein the media agent is further configured to: after the matching data is logically deleted from the secondary storage and 
when criteria for physical deletion are met, cause the matching data to be 
physically deleted from the backup data in the secondary storage. 

16. The system of claim 14, wherein the secondary storage editor is further configured to: use the index at the first computing device to prevent a user from viewing the logically edited matching data after the matching data are logically edited and before the matching data are physically edited from the secondary storage.
16.  The system of claim 14, wherein the secondary storage editor is 
further configured to: use the index at the first computing device to prevent a 
user seeking to browse at least some of the backup data in the secondary 
storage from viewing the logically deleted matching data after the matching data are logically deleted and before the matching data are physically deleted from the secondary storage. 

comprising the entries for the matching data before the entries for the matching data are from the index.
17.  The system of claim 14, wherein the media agent is further configured 
to: retain a version of the index before the entries for the matching data are 
deleted from the index. 
 

18. The system of claim 14, wherein the secondary storage editor is further configured to: receive a user request to restore at least some of the backup data in the secondary storage; and in response to the user request, (i) restore backup data requested to be restored by the user that is not logically edited from the secondary storage, and (ii) not restore other backup data requested to be restored by the user that is logically edited and still physically stored in the secondary storage.
18.  The system of claim 14, wherein the secondary storage editor is 
further configured to: receive a request from a user to restore at least some 
of the backup data in the secondary storage;  and in response to the user 
request, (i) restore backup data requested to be restored by the user that is not logically deleted from the secondary storage, and (ii) not restore other backup data requested to be restored by the user that is logically deleted and still physically stored in the secondary storage. 
 

edited and before the matching data are physically edited from the secondary storage, use the index comprising the entries for the matching data at the first computing device to prevent a user from browsing the logically edited matching data.
19.  The system of claim 14, wherein the secondary storage editor is 
further configured to: after the matching data are logically deleting and 
before the matching data are physically deleted from the secondary storage, use 
the index at the first computing device to prevent a user seeking to browse at 
least some of the backup data in the secondary storage from browsing the 
logically deleted matching data. 

20. The system of claim 14, wherein the secondary storage editor is further configured to: after the matching data are logically edited and before the matching data are physically edited from the secondary storage, use the index at the first computing device to indicate to an administrator which of the at least some of the backup data are logically edited.
20.  The system of claim 14, wherein the secondary storage editor is further configured to: after the matching data are logically deleting and before the matching data are physically deleted from the secondary storage, use 
the index at the first computing device to indicate to an administrator seeking 
to browse at least some of the backup data in the secondary storage which of 
deleted. 







The claims of US Patent No. 10,871,904 do not explicitly teach search strings.
	However, Watanabe (US Patent Application 2012/0166879) teaches matching character strings, in Paragraph 51.  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 10,871,904 with search strings as taught by Watanabe for the purpose of deleting matching data in a storage.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Barroso (2002/0124143) teaches the cache memory stores copy of particular memory line but does not teach deleting the index entries of matching data without deleting the physical data copy and preventing a subsequent backup.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114